Citation Nr: 0813543	
Decision Date: 04/24/08    Archive Date: 05/01/08	

DOCKET NO.  06-01 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for postoperative residuals of a right inguinal 
hernia. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1973 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.  


FINDINGS OF FACT

1.  Hepatitis C was not manifested in service, and there is 
not competent evidence of a nexus between such disability and 
service.

2.  Service connection for residuals of a right inguinal 
herniorrhaphy was denied in a February 1978 rating decision.  
The veteran did not appeal that decision.  

3.  The veteran filed a claim to reopen the issue of service 
connection for postoperative residuals of a right inguinal 
herniorrhaphy in August 2005.  The evidence added to the 
record since the 1978 decision does not, by itself, while 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for postoperative residuals of right 
inguinal herniorrhaphy.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).  

2.  The February 1978 decision denying service connection for 
residuals of a right inguinal herniorrhaphy is final; new and 
material evidence sufficient to reopen the claim has not been 
submitted.  38 U.S.C.A. §§ 5108, 7015 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

This notice requirement applies equally to claims to reopen.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the 
United States Court of Appeals for Veterans Claims (Court) 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim and the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that would find 
insufficient the previous denial.  

In this case, the veteran's representative asks that the case 
be remanded and that the veteran might be afforded proper 
notification in accordance with the requirements of Kent.  
However, the Board believes that the notice letter provided 
to the veteran in August 2005 included the criteria for 
reopening a previously denied claim, and the criteria for 
establishing service connection.  The veteran was informed 
that new evidence had to be evidence submitted to VA for the 
first time.  He was also told that material evidence had to 
pertain to the reason the claim was previously denied.  He 
was further informed that new and material evidence had to 
raise a reasonable possibility in substantiating his claim.  
He was told the evidence could not simply be repetitive 
accumulative of the evidence at the time of the last prior 
disallowance.  A review of the record shows the veteran has 
submitted no evidence whatsoever with regards to the claim 
for service connection for a hernia disability.  In a 
February 2006 communication, the veteran indicated that he 
felt he had made his case clear.  He stated he had no 
additional evidence to furnish and he did not desire to wait 
for a 60-day due process period to expire.  In view of this, 
the Board finds that the notice requirements are adequately 
met.  The Board finds "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (observing that the VCAA is a reason to 
remand many, many, claims, but it is not an excuse to remand 
all claims); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  

With regard to the claim for service connection, the Board 
acknowledges that the representative asks that the case be 
remanded in order that the veteran might be accorded a 
current VA medical examination.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a claim 
for benefits, there are several factors for consideration.  
These factors are:  (1) Whether there is competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) whether there is evidence establishing 
that an event, injury, or disease occurred in service, or 
evidence establishing certain diseases manifesting during an 
applicable presumption; (3) whether there is an indication 
that the disability or symptoms may be associated with the 
veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
However, the Board does not believe that such an examination 
is in order in this case.  There is no evidence, other than 
the veteran's own allegations, of the presence of risk 
factors for hepatitis C in service.  Further, there is no 
competent medical evidence suggesting that the veteran's 
current hepatitis C might be related to his service.  
Accordingly, a VA examination for a nexus opinion is not 
necessary.  VA's duties to notify and assist the veteran in 
the development of its claims have been satisfied.  

Legal criteria with regard to service connection.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of a preexisting injury suffered 
or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Sheddon v. 
Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.  

The recognized risk factors for hepatitis C include:  
(a) Transfusion of blood or blood product before 1992; 
(b) organ transplant before 1992; (c) hemodialysis; 
(d) tattoos; (e) body piercing; (f) intravenous drug use 
(with the use of shared instruments); (g) high risk sexual 
activity; (h) intranasal cocaine use (also with the use of 
shared instruments); (i) accidental exposure to blood 
products as a health care worker, combat medic, or corpsman 
by percutaneous (through the skin) exposure or in mucous 
membrane; and (j) by direct percutaneous exposure to blood, 
such as by acupuncture with nonsterile needles, or the 
sharing of toothbrushes or sharing razors.  See VBA Training 
Letter 211A (01-02), dated April 17, 2001.  

Certain chronic diseases, including cirrhosis of the liver, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree of 10 percent or more 
within the one year following separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The record in this case does not show that hepatitis C was 
manifested in service.  It was not first diagnosed for years 
following service discharge.  There is no competent evidence 
(medical opinion) linking any current hepatitis C to the 
veteran's service.  The only evidence of record to the effect 
that there is a nexus between the veteran's current hepatitis 
C and service is his own assertion.  As a lay person, 
however, he is not competent to relate a current medical 
disorder to a specific cause.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).  

With the initial post service evidence of the presence of 
hepatitis C coming years following separation from service, 
the Board notes that a significant lapse in time between 
service and post service medical treatment may be considered 
as part of the analysis of a service connection claim and 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The veteran has not submitted or 
identified any measurable opinion or the medical evidence 
indicating a causal relationship between service and any 
current hepatitis C.  Accordingly, the Board finds that the 
probative evidence of record is against a finding that the 
veteran has hepatitis C attributable to his active service.  

Legal criteria for reopening a previously denied claim.  

Generally, a claim which has been denied in an unappealed RO 
decision or unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In February 1978, the RO denied service connection for 
postoperative residuals of a right inguinal herniorrhaphy.  
The evidence of record included the service medical records.  
They showed that in June 1973, the veteran was hospitalized 
for a right inguinal herniorrhaphy.  It was stated he had 
been known to have a right inguinal hernia for about four 
years prior to admission and it had been asymptomatic.  He 
was hospitalized for elective repair.  

In July 1973, he required no medications and was discharged 
to light duty after about two weeks to involve no lifting, 
straining, strenuous exercise, or calisthenics.  It was 
stated that six weeks from the date of the operation, he 
could be returned to fully duty.  

The remaining service medical records are without reference 
to problems or complications from the hernia repair.  At the 
time of separation examination in March 1977, contention was 
made that he had undergone the herniorrhaphy in 1973.  There 
were no current sequelae noted.  

The reopened claim was received in August 2005.  

Evidence submitted since 1978 includes statements from a 
private physician showing treatment and evaluation between 
2001 and 2004.  The principal reference was to the veteran's 
hepatitis.  The veteran has submitted no evidence other than 
a reiteration from him that he has postoperative residuals of 
right inguinal herniorrhaphy.  This fact has already been 
previously established.  Such evidence is cumulative.  
Because it is cumulative, it does not constitute new and 
material evidence.  The veteran has submitted no evidence 
showing that any preexisting right inguinal hernia was 
aggravated by his active service.  In light of the above 
discussion, the Board concludes that new and material 
evidence has not been presented to reopen the claim of 
entitlement to service connection for postoperative residuals 
of a right inguinal herniorrhaphy.  









ORDER

Service connection for hepatitis C is denied.  

The application to reopen the claim of entitlement to service 
connection for postoperative residuals of a right inguinal 
herniorrhaphy is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


